Detailed Action
	This action is responsive to an original non-provisional application filed on 3/5/2020 with acknowledgement that this application does not claim priority to another application.
	Claims 1-20 are currently pending.  Claims 1 and 10 are independent claims.  Claims 10-20 have been withdrawn from further consideration.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I, drawn to a narrow transport boom folding hinge system, in the reply filed on 3/9/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 was filed on the application filing date of 3/5/2020.  
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105A and 105B (See Fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
In Claim 1 Line 12 ,“state;” should be revised to “state; and” to ensure proper grammar.
In Claim 1 Line 3, “the applicator” should be revised to “the agricultural product applicator” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 1 Line 15, “and the intermediate hinge defining:” should be revised to “the inner hinge defining” to correct an apparent scrivener’s error.
In Claim 2 Line 6, “the inner hinge pivot axis is arranged an angle about which pivoting” should be revised to “the inner hinge pivot axis is arranged at an angle such that pivoting” or something else to ensure proper grammar.
In Claim 3 Lines 5-6, “tilted in a transverse inward or outward direction with respect to a longitudinal axis of the agricultural product applicator” should be revised to “tilted in a transverse inward or outward direction with respect to the longitudinal axis of the agricultural product applicator” to ensure proper antecedent basis.
In Claim 4 Line 2, “a longitudinal axis” should be revised to “the longitudinal axis” to ensure proper antecedent basis.
In Claim 5 Line 12, “applicator;” should be revised to “applicator; and” to ensure proper grammar.
In Claim 5 Line 23, “folded state;” should be revised to “folded state; and” to ensure proper grammar.
In Claim 6 Lines 8-9, “the sidewall of the hinge lobe pivot portion of a second hinge lobe” should be revised to “a sidewall of the hinge lobe pivot portion of a second hinge lobe” to ensure proper antecedent basis.
In Claim 6 Line 11, “hinge lobes;” should be revised to “hinge lobes; and” to ensure proper grammar.
In Claim 7 Lines 1-2, “wherein the hinge lobe rod portion being located” should be revised to “wherein the hinge love rod portion is located” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because based on how the claim is written, it is not clear if the left boom arm and the right boom arm each include an outer hinge, intermediate hinge, and inner hinge.  Furthermore, it is not clear if the intermediate hinge and inner hinge from Claim 1 from which Claim 5 depends are part of the left boom arm, the right boom arm, or if they are part of something else in the claimed narrow transport boom folding hinge system.  Also, it is not clear if the outer boom section, intermediate boom section, and inner boom section are part of the adjacent boom sections from Claim 1 from which Claim 5 depends, or if they are in addition to the adjacent boom sections from Claim 1.  Additionally, it is not clear if the details of Claim 5 Lines 8-29 apply to both the left boom arm and the right boom arm, or only one boom arm.  Based on the disclosure as a whole, it is understood that the left boom arm and right boom arm of the claimed narrow transport boom folding hinge system each include an outer boom section, an intermediate boom section, an inner hinge, an intermediate hinge, and an outer hinge, configured as noted in Claims 8-29.  For the purpose of examination, Claim 5 will be interpreted as best understood by the examiner based on the disclosure as a whole.
Claims 7-9 are each indefinite because they each state “The compound pivot axis hinge of claim 6” and there is improper antecedent basis for the  “compound pivot axis hinge” since there is no “compound pivot axis hinge” mentioned in Claim 6 or Claim 1 from which Claim 6 depends.  It is not clear what is being referred to by “The compound pivot axis hinge of claim 6” and there may be a scrivener’s error in the claims.  For the purpose of examination, each instance of “The compound pivot axis hinge of claim 6” in Claims 7-9 will be interpreted as “The narrow transport boom folding hinge system of claim 6”.
Claim 8 is also indefinite because Lines 1-2 state “wherein the hinge arm is a C-like shape” and the term “C-like shape” is a relative term.  The term “C-like shape” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear if a “C-like shape” has an annular coverage of 360 degrees, 270 degrees, or some other angular coverage.  For the purpose of examination, Claim 8 will be interpreted to state “wherein the hinge arm has a curved shape”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7-9 each state “The compound pivot axis hinge of claim 6” however there is no “compound pivot axis hinge” in claim 6, thus Claims 7-9 do not further limit claim 6.  For the purpose of examination, “The compound pivot axis hinge of claim 6” in Claims 7-9 will be interpreted as “The narrow transport boom folding hinge system of claim 6”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,035,942 to Smith et al. (“Smith”).
As to Claim 1, Smith discloses a narrow transport boom folding hinge system (See Figs. 2-5) for an agricultural product applicator (See Fig. 3) with a boom (See Annotated Fig. 2, the boom consists of the left boom arm and the right boom arm) supported by a chassis (See Annotated Fig. 2) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 2) and defining an unfolded in-use position when in a boom in-use state (See Figs. 4 and 5) and a folded transport position when in a boom fully folded state (See Figs. 2 and 3, a folded state is shown with a right boom arm folded and it is understood that a fully folded state exists when the left boom arm is also folded), the narrow transport boom folding hinge system comprising: 
an intermediate hinge (See Annotated Fig. 2) arranged between a pair of adjacent boom sections (See Annotated Fig. 2, the intermediate hinge is between the inner boom section and the intermediate boom section) and about which one of the adjacent boom sections pivots with respect to the other one of the adjacent boom sections to define a boom partially folded state as a stack of partially folded boom sections (See Annotated Fig. 2 and Fig. 4), the intermediate hinge defining: 
an intermediate hinge pivot axis (See A1 in Annotated Fig. 2) that is arranged in a first orientation when the respective boom section pivots from the in-use state to the partially folded state (See Annotated Fig. 2 and Fig. 4); 
an inner hinge (See Annotated Fig. 2) arranged between the chassis of the applicator and an inner-most boom section (See Annotated Fig. 2) about which the boom pivots from the boom partially folded state to the boom fully folded state (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9); and the intermediate hinge defining: 
an inner hinge pivot axis (See A2 in Annotated Fig. 2) that is misaligned with respect to the intermediate hinge (See Annotated Fig. 2 and Fig. 5) so that while the stack of partially folded boom sections pivots from the partially folded state to the fully folded state, the intermediate hinge pivot axis changes orientation (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9).
As to Claim 2, in reference to the narrow transport boom folding hinge system of Smith as applied to Claim 1 above, Smith further discloses wherein: 
the intermediate hinge pivot axis is arranged substantially vertically to fold the respective adjacent boom section along a generally horizontal swept path with the stack of partially folded boom sections defining a substantially horizontal stacked configuration (See Annotated Fig. 2 and Fig. 4, See Col. 2 Lines 2-9); and 
the inner hinge pivot axis is arranged an angle about which pivoting the substantially horizontal stacked configuration of the stack of partially folded boom sections converts the stack of partially folded boom sections to a substantially vertical stacked configuration (See Annotated Fig. 2 and Fig. 5, See Col. 2 Lines 2-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US PGPUB 2018/0027736 A1 to Van Mill et al. (“Van Mill”).
Regarding Claim 3, in reference to the narrow transport boom folding hinge system of Smith as applied to Claim 2, Smith does not disclose wherein the inner hinge pivot axis defines a compound pivot axis angle that is both: 
tilted in a longitudinal forward or rearward direction with respect to a longitudinal axis of the agricultural product applicator; and 
tilted in a transverse inward or outward direction with respect to a longitudinal axis of the agricultural product applicator (See Annotated Fig. 2 and Fig. 3, inner hinge pivot axis A2 appears to be perpendicular to longitudinal axis A3).
However, Van Mill discloses a narrow transport boom folding hinge system (See Figs. 1-4) for an agricultural product applicator (Paragraph 0004 “grain cart”) wherein an inner hinge (Fig. 4 #108 “compound angle joint”) has an inner hinge pivot axis (See A1 in Annotated Figs. 2a and 2b, which is equivalent to the axis shown in Figs. 3a and 3b) defines a compound pivot axis angle (See Paragraph 0034) that is both:
 tilted in a longitudinal forward direction with respect to a longitudinal axis of an agricultural product applicator (See A1 relative to the x-axis in Annotated Fig. 2b, A1 is tilted from a vertical position forward of the x-axis); and
tilted in a transverse inward direction with respect to the longitudinal axis of the agricultural product applicator (See A1 relative to the x-axis in Annotated Fig. 2a, A1 is tilted from a vertical position in towards the x-axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith as applied to Claim 2 above such that the inner hinge pivot axis defines a compound pivot axis angle that is both: 
tilted in a longitudinal forward or rearward direction with respect to a longitudinal axis of the agricultural product applicator; and 
tilted in a transverse inward or outward direction with respect to a longitudinal axis of the agricultural product applicator, 
as taught by Van Mill for the purpose of facilitating folding of the boom such that it does not protrude in a certain direction or obstruct a particular space (See Abstract and Paragraph 0033).
As to Claim 4, in reference to the narrow transport boom folding hinge system of Smith in view of Van Mill as applied to Claim 3 above, Van Mill further discloses wherein the inner hinge pivot axis is tilted forward and inward with respect to a longitudinal axis of the agricultural product applicator as defined by an upper end of the inner hinge relative to a lower end of the inner hinge (See A1 relative to the x-axis in Annotated Fig. 2b, A1, which is drawn from a lower end of the inner hinge relative to an upper end of the inner hinge, is tilted from a vertical position forward of the x-axis.  See A1 relative to the x-axis in Annotated Fig. 2a, A1 is tilted from a vertical position in towards the x-axis.) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US PGPUB 2020/0085032 A1 to Lasne et al. (“Lasne”) and US Patent 7,364,096 to Sosnowski et al. (“Sosnowski”).
As to Claim 5, in reference to the narrow transport boom folding hinge system of Smith as applied to Claim 1 above, Smith further discloses comprising a left boom arm and a right boom arm (See Annotated Fig. 2), 
wherein each boom arm includes an intermediate boom section and an inner boom section (See Annotated Fig. 2), 
wherein for each boom arm the intermediate hinge connects the intermediate boom section to the inner boom section and the inner hinge connects the inner boom section to the chassis of the agricultural product applicator (See Annotated Fig. 2), 
wherein during a folding sequence for each boom arm: 
the intermediate boom section pivots about the intermediate hinge in a generally horizontal direction to provide a full horizontal stack of boom sections with the intermediate and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state (See Annotated Fig. 2); and
the full horizontal stack of boom sections pivots about the inner hinge with a vertical travel component to roll the full horizontal stack of boom sections from a horizontally stacked orientation to a vertically stacked orientation (See Annotated Fig. 2 and Fig. 3)
Regarding Claim 5, Smith does not disclose the left boom arm and right boom arm each comprising an outer hinge and an outer boom section,
wherein the outer hinge connects the outer boom section to the intermediate boom section; and
during a folding sequence:
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state; and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state.
However, Lasne discloses a narrow transport boom folding hinge system (See Figs. 1-4) comprising a boom arm (See Fig. 1) that comprises an intermediate hinge (See articulation #1 in Fig. 1 that is between 2” and 2’), an outer hinge (See articulation #1 in Fig. 1 that is between 2’ and 2) an inner boom section (See 2” in Fig. 1), an intermediate boom section (See 2’ in Fig. 1), and an outer boom section (See 2 in Fig. 1),
wherein the outer hinge connects the outer boom section to the intermediate boom section (See Fig. 1); 
wherein the intermediate hinge connects the intermediate boom section to the inner boom section (See Fig. 1); 
wherein during a folding sequence: 
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state (See Paragraph 0034); and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state (See Paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the narrow transport boom folding hinge system of Smith as applied to Claim 1 above such that the left boom arm and right boom arm each comprise an outer hinge and an outer boom section,
wherein the outer hinge connects the outer boom section to the intermediate boom section; and
during a folding sequence:
the outer boom section pivots about the outer hinge in a generally horizontal first direction with respect to the intermediate boom section to provide an outer folded horizontal stack of boom sections in the boom partially folded state; and
the outer folded horizontal stack of boom sections pivots about the intermediate hinge in a generally horizontal second direction opposite the first direction with respect to the inner boom section to provide a full horizontal stack of boom sections with the outer, intermediate, and inner boom sections horizontally stacked with respect to each other when in the boom partially folded state,
as taught by Lasne for the purpose of folding the boom arms using a conventional mode of folding (See Paragraph 0035).
Regarding Claim 5, in reference to the narrow transport boom folding hinge system of Smith in view of Lasne as applied above, Smith does not disclose wherein the full horizontal stack of boom sections pivots about the inner hinge with a horizontal travel component and a vertical travel component, and in the vertically stacked orientation the outer, intermediate, and inner boom sections are substantially vertically stacked with respect to each other (See Fig. 2, the full horizontal stack of boom sections pivots with only a vertical travel component such that the boom sections are not vertically stacked with respect to each other).
However, Sosnowski discloses a narrow transport boom folding hinge system (See Figs. 1-2) for an agricultural product applicator (See Col. 1 Lines 16-21) with a boom (See Annotated Fig. 1, the boom consists of a left boom section and a right boom section) supported by a chassis (See Annotated Fig. 1) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 1) and defining an unfolded in-use position (See Annotated Fig. 1) when in a boom in-use state and a folded transport position when in a boom fully folded state (See Fig. 2), the narrow transport boom folding hinge system comprising
an inner hinge (See Annotated Fig. 1, the inner hinge is a single breakaway pivot #50 connected to the left boom section) arranged between the chassis of the applicator and an inner-most boom section (See “left boom section” in Annotated Fig. 1) about which the boom pivots to a boom fully folded state (See Fig. 2),
wherein one of the boom sections pivots about the inner hinge with both a horizontal travel component (See Fig. 5) and a vertical travel component (See Fig. 6) to roll the section from a horizontal orientation to a vertical orientation (See Fig. 2 compared to Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith in view of Lasne as applied above to have the full horizontal stack of boom sections pivots about the inner hinge with a horizontal travel component and a vertical travel component, as taught by Sosnowski, for the purpose of lowering the height of the full horizontal stack of boom section to avoid obstructions (See Col. 1 Lines 41-52).  Making such a modification would result in the vertically stacked orientation being such that the outer, intermediate, and inner boom sections are substantially vertically stacked with respect to each other (See Sosnowski Figs. 2 and 5). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sosnowski.
As to Claim 6, in reference to the narrow transport boom folding hinge system of Smith as applied to Claim 1 above, Smith does not disclose the inner hinge further comprising: 
a hinge arm having a first hinge arm end and a second hinge arm end; 
two hinge lobes, each hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion; 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of a first hinge lobe, wherein the second hinge arm end of the hinge arm extends from the sidewall of the hinge lobe pivot portion of a second hinge lobe; 
an actuator arm, the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the two hinge lobes; 
an actuator engaged with the actuator arm.
However, Sosnowski discloses a narrow transport boom folding hinge system (See Figs. 1-2) for an agricultural product applicator (See Col. 1 Lines 16-21) with a boom (See Annotated Fig. 1, the boom consists of a left boom section and a right boom section) supported by a chassis (See Annotated Fig. 1) of the agricultural product applicator, the boom having multiple boom sections (See Annotated Fig. 1) and defining an unfolded in-use position (See Annotated Fig. 1) when in a boom in-use state and a folded transport position when in a boom fully folded state (See Fig. 2), the narrow transport boom folding hinge system comprising:
an inner hinge (See Annotated Fig. 1, the inner hinge is a single breakaway pivot #50 connected to the left boom section) arranged between the chassis of the applicator and an inner-most boom section (See “left boom section” in Annotated Fig. 1) about which the boom pivots to a boom fully folded state (See Fig. 2), the inner hinge further comprising:  
a hinge arm (See Annotated Fig. 7) having a first hinge arm end (See Annotated Fig. 7) and a second hinge arm end (See Annotated Fig. 7); 
two hinge lobes (See Annotated Fig. 7), each hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion (See Annotated Fig. 7); 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of a first hinge lobe (See Annotated Fig. 7), wherein the second hinge arm end of the hinge arm extends from the sidewall of the hinge lobe pivot portion of a second hinge lobe (See Annotated Fig. 7); 
an actuator arm (See Annotated Fig. 7), the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the two hinge lobes; and 
an actuator (Fig. 7 #14 “actuator”) engaged with the actuator arm (See Annotated Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith as applied to Claim 1 above to have the inner hinge further comprise: 
a hinge arm having a first hinge arm end and a second hinge arm end; 
two hinge lobes, each hinge lobe having a hinge lobe pivot portion and a hinge lobe rod portion; 
wherein the first hinge arm end of the hinge arm extends from a sidewall of the hinge lobe pivot portion of a first hinge lobe, wherein the second hinge arm end of the hinge arm extends from the sidewall of the hinge lobe pivot portion of a second hinge lobe; 
an actuator arm, the actuator arm extending from the hinge arm, the actuator arm further being spaced apart from the two hinge lobes; 
an actuator engaged with the actuator arm,
as taught by Sosnowski for the purpose of allowing the boom to fold into a position with a lowered height to avoid obstructions (See Col. 1 Lines 41-52) while allowing a self-resetting breakaway structure that is simple and durable (See Col. 2 Lines 21-29).
As to Claim 7, in reference to the narrow transport boom folding hinge system of Smith in view of Sosnowski as applied to Claim 6 above, Sosnowski further discloses wherein the hinge lobe rod portion being located and positioned within and extending from an aperture of the hinge lobe pivot portion (See Annotated Fig. 7).
As to Claim 8, in reference to the narrow transport boom folding hinge system of Smith in view of Sosnowski as applied to Claim 6 above, Sosnowski further discloses wherein the hinge arm is a C-like shape (See Annotated Fig. 7, the hinge arm has multiple curved portions).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sosnowski and US Patent 3,085,695 to Miller (“Miller”).
Regarding Claim 9, in reference to the narrow transport boom folding hinge system of Smith in view of Sosnowski as applied to Claim 6 above, Sosnowski does not disclose wherein at least a portion of the hinge arm is integrally formed from the inner boom section.
However, Miller discloses a boom (Fig. 6 #10 “boom structure”) comprising an inner boom section (Fig. 6 #11 “boom section”) and a hinge arm (Fig. 2 #20 “hinge structure”) that is integrally formed from the inner boom section (See Col. 3 Lines 68-72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow transport boom folding hinge system of Smith in view of Sosnowski as applied to Claim 6 above such that at least a portion of the hinge arm is integrally formed from the inner boom section, as doing so would utilize the known technique taught by Miller of making a hinge arm integrally formed a boom section to yield the predictable result of manufacturing the boom in a suitable manner (See Col. 3 Lines 68-72).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport boom folding hinge system of Smith in view of Sosnowski as applied to Claim 6 above to have at least a portion of the hinge arm integrally formed from the inner boom section, as it has been held that the use of a one piece construction instead of the structure disclosed in prior art would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04.V.B.

    PNG
    media_image1.png
    964
    1472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    886
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    789
    1283
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1118
    1062
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 24, 2022